OFFICE OF THE A7TORNEY GENERAL OF Tm
                          AUSTIN




Ronoreble Charley Lockhart
state Treasurer
main,    Texas
War Sir1                   Attention:   II. %I. Webb
                           Opinion No. O-3893
                           Ret Xhether Oklahoma mortgage
                               eeauring note 0S $3000 and
                               made In ravor OS Commis,sionerr
                               of the Oklahoma Land OSflor
                               requires stamps when Slled In
                               I.fp,econb County, Texas.

          .:e have received your lettor of recent date re-
questing the opinion oS this department on the above cap-
tioned question.
            Bo Saots are given except those embodied in the
question.    Ye will assume that the land in Texas covered
by the mort@;age ia part OS the so-oalled      ‘strip” land whloh
the United States Supreme Court found to be in the State
of Texae.    (State OS Oklahoma v. State ot Texas, 201 U. 3.
109, 74 L. Zd. 731) We have had a aonierenoe with eertaln
offiola1.a OS the Qeneral Land OSSice oS the State of Texas,
and rrom the saots which were made JCnownto us at this oon-
Serenoe we will aleo assume that the Land OSSioe oS Okla-
homa aoted in the oapaoity OS a mortgage aompany and that
the land. la question was not pub110 land either oS the State
OS Oklahoma or OS the United Statea uovernment.        lbue, it
Sollows that the ~3000.00 is not purahase money due the.
Stats OS Oklahoma Sor publio land, but is owed to the State
in the same manner that any mortgagor owea money to his
montgage 0.    It, theresore,   is unneoeseary for us to deter-
mine whether the Instrument would be aubjeot to the tax IS
the benaiicial     interest  were owned by the State in its
eovcrelgn oapacltp.
           Article 70479 levies a stamp tax upon obligations
OS  the type OS the mortgage under consideration   and exempts
only those taken by or on behalf OS the United kstes,     the
State OS Texas, or an instrumentality   thereoi. It rOilOWk3
BQnorabla Oharlry-tookhart,   pago 8



 that,the mortgage is cnbjeot to the tax levied by Artialo
 7047e. ~However, we oall, your attention   to thnt   part of
 &otion’(a)    of the tit whloh read& “. . . providing further
 that rrhauld an Instrument filed   in the offics   of the County
‘O;l& be ,raourity oi an obllgatioa    that haa property pledged
 a# meouritg in a State or States other than !&xa8, the tax.
 ehall be based upon the rs880~blo     oesh values of all prop-
 ltrty pxOag0a In Tua8 in tihs proport ion thet said prop0rty
 ia Texas: bears to the total value of the proportg.seourfag
 the obllgatlon;   . . .*
          If the arrmmp~lone Chat we have     nade   in this   opin-
ion are erroneous,.ploaae aaviee u8.




     ATTORNEY
            G&$E@AJ,              BP
                                              Glenn R. kwio
                                                   Aseietant